Citation Nr: 1725980	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-37 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increase rating for cataract surgery with intraocular lens implantation and corneal abrasion of the left eye, currently evaluated as 30 percent disabling.

2. Entitlement to service connection for a right eye condition, claimed as secondary to service connected left eye disability.

3. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1975 until October 1975 and February 1977 until June 1981. 

These matters come before the Board of Veterans' Appeals (Board) from the December 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The Veteran testified in support of this claim during a March 2015 central office hearing before the undersigned Veterans Law Judge of the Board. A transcript of the hearing has been associated with the claims file, and is of record.

The Board previously remanded these claims for further development in July 2015. Unfortunately another remand is necessary before the Board can adjudicate the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board regrets further delay, but additional development is necessary to decide the claims. 

The issue was previously remanded for an opinion as to whether the Veteran's right eye condition was etiologically related to his military service, and whether it was secondary to his left eye condition. A VA opinion was obtained in September 2016. The Board finds this opinion inadequate because the examiner did not address whether the Veteran's left eye condition caused or aggravated the right eye condition.  Rather, the examiner's opinion focused on the fact that the trauma to the left eye in service would not cause the Veteran's current right eye condition.  

The claim for increase of the service-connected left eye disability requires consideration of whether both eyes are service connected (see 38 C.F.R. § 4.75(c)), and thereby inextricably intertwined with the issue of service connection for the Veteran's right eye.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Similarly, the issue of TDIU will be affected by any increase in or service connection related to these eye disabilities being considered.  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Thereafter, an additional opinion should be obtained from an examiner different than the examiner who conducted the September 2016 examination.  If this additional examiner finds that another examination of the Veteran is necessary to answer the below questions, such an examination should be scheduled.  The claims file should be made available and reviewed.  Thereafter, the examiner should address the following questions:

A. Is it at least as likely as not (50 percent or greater probability) that the Veteran's right eye condition is etiologically related to his military service?

B. Is it at least as likely as not (50 percent or greater probability) that the Veteran's right eye condition is caused by his left eye condition; and

C. Is it at least as likely as not (50 percent or greater probability) that the Veteran's right eye condition is aggravated by his left eye condition. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate all the claims on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


